Citation Nr: 1505538	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for varicose veins of the right lower extremity, status-post stripping.


REPRESENTATION

Appellant represented by:	Dale E. Burnell, Agent


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1958 and from August 1962 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, established service connection for varicose veins of the right lower extremity, evaluated as 10 percent disabling from September 19, 2011.  A subsequent January 2015 rating decision increased the assigned rating to 20 percent, effective from September 19, 2011.  Nevertheless, this claim remains in appellate status pursuant to the holding of AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In June 2014, the Board remanded this case for further development to include a new VA examination of the Veteran's service-connected varicose veins.  Such an examination was accomplished in November 2014, which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed for the current appellate claim by the June 2014 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Although the competent and credible evidence of record reflects the Veteran has persistent edema in the right lower extremity due to his varicose veins, it is incompletely relieved by elevation of the extremity.

2.  The competent and credible evidence of record does not reflect the Veteran's service-connected varicose veins of the right lower extremity is manifested by subcutaneous induration or persistent ulceration.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for varicose veins of the right lower extremity, status-post stripping, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal arises from the Veteran's disagreement with the initial rating assigned for his varicose veins of the right lower extremity following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates symptoms of the service-connected varicose veins that is not reflected by the evidence already of record.  The record also reflects he accepted an informal telephone conference in lieu of a Decision Review Officer (DRO) hearing at the RO, and withdrew his request for a hearing before a Veterans Law Judge (VLJ) of the Board that was scheduled for June 2014.  Moreover, he was accorded VA arranged medical examinations in June 2013 and November 2014 that evaluated his varicose veins.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran contended this service-connected disability has increased in severity since the most recent examination.  As such, the Board finds that these examinations are adequate for resolution of this case.  The Board thus finds that the duty to assist the Veteran has been satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under the present criteria for varicose veins, a noncompensable evaluation is assigned if they are palpable and asymptomatic.  A 10 percent evaluation is warranted for varicose veins manifested by intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent evaluation is warranted for persistent edema incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation requires persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration.  A 100 percent rating is warranted when the condition is manifested by massive board-like edema with constant pain at rest, provided that the symptoms are due to the effects of varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120. 

A note following Diagnostic Code 7120 provides that the evaluations are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.

Initially, the Board acknowledges the Veteran has reported pain in his right lower extremity due to his service-connected varicose veins, as well as edema.  He has submitted supporting lay statements to this symptomatology.  Further, both the June 2013 and November 2014 VA examinations noted the Veteran had aching and fatigue in the right lower extremity after prolonged standing or walking.  However, such symptomatology is actually consistent with the criteria for a 10 percent rating, particularly as both VA examinations found these symptoms were relieved with elevation.

Similarly, the November 2014 VA examination and other competent medical records on file confirm the Veteran has edema of the right lower extremity due to the service-connected varicose veins.  However, the VA examiner also found that these symptoms were incompletely relieved by elevation of the extremity, which is consistent with the current 20 percent schedular rating.

The Board acknowledges that the June 2013 VA examination noted the Veteran had persistent status pigmentation or eczema.  However, no such findings were made on the more recent November 2014 VA examination.  Further, such symptomatology only warrants a schedular rating in excess of 20 percent if there is also persistent edema that is not at least incompletely relieved by elevation of the extremity.  As noted in the preceding paragraph, the Veteran does have incomplete relief of the edema with elevation.

The Board also acknowledges that the both the June 2013 and November 2014 VA examinations noted the Veteran had constant pain of the right lower extremity at rest.  However, this only warrants a schedular rating in excess of 20 percent when there is massive board-like edema.  No such symptomatology is demonstrated by the VA examinations or the other medical treatment records on file.

The Board further notes that the competent and credible evidence of record does not reflect the Veteran's service-connected varicose veins of the right lower extremity is manifested by subcutaneous induration or persistent ulceration.  Both VA examinations indicated the Veteran had no such symptomatology, nor is it indicated by the other medical treatment records on file.

In view of the foregoing, the Board must find that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 20 percent under Diagnostic Code 7120.  In making this determination, the Board notes it took into consideration the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record did not demonstrate any distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating in excess of 20 percent.  Therefore, no "staged" rating(s) is warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009.

In this case, the Board finds that the rating criteria contemplate the symptomatology of Veteran's service-connected varicose veins of the right lower extremity.  The evidence of record, to include the Veteran's own contentions, reflect he experiences pain in this extremity, which is contemplated by the schedular criteria.  The other finds such as edema, stasis pigmentation or eczema, are also contemplated by the schedular criteria.  Further, there does not appear to be other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes the rating criteria are therefore adequate to evaluate the Veteran's service-connected varicose veins of the right lower extremity and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Board acknowledges that the evidence of record, to include the November 2014 VA examination, reflects the Veteran's service-connected varicose veins results in some degree of occupational impairment.  Nevertheless, the Board is of the opinion that such impairment has been adequately compensation by the current schedular rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Simply put, the record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to this service-connected disability.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

An initial rating in excess of 20 percent for varicose veins of the right lower extremity, status-post stripping, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


